Filed 12/18/15 P. v. Valdez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B263508

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA125399)
         v.

JOANN GALVAN VALDEZ,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, Lori Ann
Fournier, Judge. Affirmed.
         Adrian K. Panton, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Joann Galvan Valdez, pled no contest to transportation or sale of:
heroin (Health & Saf. Code, § 11352, subd. (a)); marijuana (Health & Saf. Code, §
11360, subd. (a)); and methamphetamine (Health & Saf. Code, § 11379, subd. (a)). She
admitted the truth of a prior conviction allegation within the meaning of Penal Code
sections 667, subdivision (d) and 1170.12, subdivision (b). She was sentenced to 10
years in state prison. We modified and affirmed the judgment on appeal. (People v.
Valdez (June 22, 2015, B256852) [nonpub. opn.].)
       Defendant presently appeals from an order denying her Penal Code section
1170.18 resentencing petition. We appointed counsel to represent defendant on appeal.
After examining the record, appointed appellate counsel filed an “Opening Brief” in
which no issues were raised. Instead, appointed appellate counsel requested this court
independently review the entire record on appeal pursuant to People v. Wende (1979) 25
Cal.3d 436, 441. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On November 6,
2015, we advised defendant of her right to file a supplemental brief within 30 days. No
supplemental brief has been received.
       We have examined the entire record and are satisfied appointed appellate counsel
has fully complied with his responsibilities. Resentencing is available only when a
person has been convicted of an offense specified in 1170.18, subdivision (a). Defendant
is ineligible for resentencing because Health and Safety Code sections 11352, 11360 and
11379 are not among the offenses specified in Penal Code section 1170.18, subdivision
(a). The trial court properly denied defendant’s Penal Code section 1170.18 resentencing
petition.
       The order under review is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           TURNER, P.J.
We concur:


             MOSK, J.                    KRIEGLER, J.

                                             2